RBC Capital Markets Investor Meetings April 6, 2010 Forward-Looking Statements Company Overview *Focus on natural gas infrastructure -Attractive industry outlook -Natural gas is key to America’s energy future -High-quality assets with diverse supply and strong markets *Principally regulated asset base -Provides earnings and cash flow stability through long-term contracts -Business model proven to weather economic cycles *Organic growth projects provide low-risk growth trajectory Map of Operations Company Facts Transportation & Storage *Vast pipeline network with access to diverse supply sources and growing markets *Approximately 15,000 miles of interstate pipelines with transportation capacity of 7.8 Bcf/d *One of North America’s largest liquefied natural gas (LNG) import terminals with peak send out of 2.1 Bcf/d and storage of 9 Bcf *Owns/leases approximately 100 Bcf of storage Transportation & Storage Assets Trunkline LNG: Infrastructure Enhancement Project FGT Phase VIII Expansion FGT Phase VIII Expansion Timeline FGT Pascagoula Lateral Gathering & Processing *Located in prolific, long-lived Permian Basin *Approximately 5,500 miles of gas and gas liquids pipelines covering 16 counties in West Texas/Southeast New Mexico *Two fully-integrated midstream systems (North and South) connected via high-pressure pipelines *Four active cryogenic plants and six active treating plants -Restarted Mi Vida treating facility in February -Expect to restart Halley processing plant in 4Q2010 *Attractive downstream markets *Attractive contract mix:98%+ POP / Fee-based Map of Operations North System *Consists of the Jal and Keystone Systems -Low pressure integrated sour gas gathering systems -Average processed volumes over 200 MMcfd -22,000+ barrels per day (bpd) NGL production -225 MMcfd cryogenic processing capacity -325 MMcfd sour gas treating capacity -40 tons per day sulfur plant capacity -Recent compression and high pressure pipeline upgrades -Treating capacity expansion at Jal 3 plant, including acid gas injection well, completed early 2009 South System *Consists of the Mi Vida, Coyanosa and Tippett Systems -High pressure integrated sweet and sour gas gathering systems -Average wellhead volumes 270 MMcfd -Average processed volumes 170 MMcfd -11,000+ bpdNGL production -190 MMcfd cryogenic processing capacity -250 MMcfd sour gas treating capacity *Grey Ranch System (50% ownership) -High CO2 gathering and treating system -Earn fixed fee for removing CO2 from gas -200 MMcfd treating capacity High Pressure Transfer System Gas Supply Contracts *Substantially eliminated true keep whole exposure *Changed gas pricing mechanism – First of Month to Gas Daily -Matches daily priced gas to daily priced NGL’s -Mitigates risk from daily volume swings *Producer indemnifications negotiated on many capital intensive projects 2010 Growth Opportunities Gathering & Processing Assumptions *Positive processing spread environment encourages optimal Natural Gas Liquid recoveries; Normalized fuel, flare and unaccounted-for volumes *2010 projected equity volumes -Natural Gas Liquids equivalent of 40,000 to 45,000
